Citation Nr: 0617675	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 
2002) for impotence due to VA treatment in October 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

At the March 2006 hearing, the veteran testified about 
consequences that resulted from December 2005 VA treatment 
and he submitted treatment records pertaining to that 
treatment.  A claim for benefits resulting from the December 
2005 VA treatment is not before the Board at this time and is 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran sustained additional disability that was the 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or an event not reasonably 
foreseeable in the furnishing of medical care by VA.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for impotence, claimed 
to result from VA treatment in October 2002, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that VA benefits under § 1151 are 
warranted for impotence.  He states that VA surgical 
treatment in October 2002, installing a second penile 
prosthesis to replace one which had broken, was faulty, 
causing nerve endings to be severed and resulting in 
impotence.  He alleges, basically, that the VA physician who 
performed the surgery was negligent for operating through his 
scrotum rather than through his abdomen and for improperly 
placing the prosthesis, and that two VA physicians agree that 
nerves were damaged at the time of surgery.  He also 
characterizes the October 2002 surgery as a disaster and 
states that it caused loss of sensitivity and pain and 
discomfort and that he can not ejaculate.  He states that one 
doctor told him that he would not have performed the surgery 
the way it was done.

The veteran submitted a claim for benefits in June 2003.  The 
applicable law requires proof of additional disability 
resulting from surgical treatment, with the proximate cause 
of the disability being carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA in furnishing the treatment; or an event not reasonably 
foreseeable.  To establish cause under the basis of recovery 
claimed, it must be shown that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).  The veteran does not claim, nor 
does the evidence show, that any additional disability 
suffered is a result of an event not reasonably foreseeable 
or because VA furnished the treatment without his consent.  
The focus of the discussion will be on whether the proximate 
cause of any additional disability was negligence on the part 
of VA.  

In October 2002, the veteran underwent surgery to replace a 
malfunctioning penile prosthesis.  In December 2003 he 
underwent another surgery to revise the inflatable penile 
prosthesis.  

A March 2004 VA examination report included a review of the 
veteran's recent surgical history noting that there was a 
pump migration following the October 2002 surgery which was 
revised in the second surgery.  The diagnostic impression was 
that the veteran had possible diminished sensation, however, 
that was a purely subjective assessment.  That examiner did 
not indicate that the revision surgery was the result of 
negligence in the October 2002 surgery.   

Assuming the diagnosis of possible diminished sensation 
(which the examiner noted was subjective) is sufficient to 
show additional disability, that does not establish cause 
warranting recovery under 38 U.S.C.A. § 1151.  
38 C.F.R. § 3.361(c)(1).  

Establishing proximate cause requires a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of faulty care or treatment 
proximately caused the additional disability.  
38 C.F.R. § 3.361(c), (d)(1), (2).  The nature of the proof 
required to establish faulty treatment or that faulty 
treatment was the proximate cause of additional disability is 
such that medical expertise is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

There is no competent probative evidence indicating that the 
October 2002 VA treatment was faulty.  The veteran has 
alleged, in essence, that doctors have told him that the 
surgery done in October 2002 was improper.  However, "the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

An April 2003 VA treatment chart entry noted the veteran's 
complaints of lack of penile skin sensation since the October 
2002 surgery and his report that it has been recommended that 
the device be replaced.  This physician disagreed with that 
recommendation, but would do the procedure because the 
veteran reported he is quite uncomfortable.  

A September 2003 VA chart entry included another physician's 
assessment of the veteran's current condition and his opinion 
that the implant "itself is okay" except that it was 
inserted via a surgical approach that this physician would 
not have used.  

In September 2003, the veteran attached a copy of a February 
2003 report of a private physician.  That physician noted the 
veteran's October 2002 surgery and the veteran's report that 
he began experiencing problems six weeks after.  The 
diagnostic impression was organic erectile dysfunction status 
post redo implants in which the veteran "is unhappy with the 
outcome."  The veteran also indicated that the physician had 
told him that he was not satisfied with the surgical method 
used in December 2002 because that surgery, through the 
scrotum rather than through the stomach, caused the many 
problems, and that he would not have done the surgery the way 
it was done in October 2002.  However, the doctor's report 
itself merely states that the pump was riding high and 
autoinflating, and that the veteran was uncomfortable and 
unhappy with the outcome of the surgery.  This is not the 
medical proof of negligence which is required.  

The October 2002 operation report indicates that the surgical 
procedure was tolerated without complications.  It does not 
report that any nerves were severed, and it indicates that 
stitches were used to secure tissue and prosthetic apparatus.  
A December 2002 VA chart entry noted the veteran's surgical 
incision was well healed, the implant was activated and 
working and the veteran was happy with the outcome.  None of 
the medical reports since then are of there being faulty 
treatment occurring at the time of the October 2002 surgery.  
No doctor has opined that the approach utilized in the 
October 2002 operation was negligently chosen or carried out.  
Whether a different doctor might have chosen a different 
technique and might have obtained a better result, which is 
essentially what the veteran argues, is not the test of 
whether the standard of care was breached.  It would have to 
be shown that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361(d)(1)(i).  There is no objective evidence 
of this whatsoever and the preponderance of the evidence is 
to the contrary.

The preponderance of the evidence is against that any 
additional disability related to the October 2002 operation 
was caused by negligence on the part of VA and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


VA has a duty to notify and assist claimants.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA has satisfied its duty to notify.  In a July 
2003 letter, the RO provided the requisite notification.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning the respective duties, in the January 
2005 statement of the case.  The notice preceded the 
adjudication.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claim is harmless, as compensation has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, obtained pertinent VA medical 
records, a VA examination, records from a private physician 
identified by the veteran and statements from the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

VA compensation under § 1151 for impotency due to VA 
treatment in October 2002 is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


